Citation Nr: 1638067	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 20, 2007 for the grant of service connection for ischemic heart disease with chronic congestive heart failure, status post angioplasty with stent placement.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decisions (notice sent in January 2012) by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For clarity, the Board has characterized the relevant service-connected disability as ischemic heart disease and will refer to it by that name throughout this decision.  While the Veteran was granted service connection for congestive heart failure (the record also shows diagnoses of unstable angina and coronary artery disease (CAD)), those diagnoses fall within the regulatory definition of ischemic heart disease.  See 38 C.F.R. § 3.309 (e) (listing ischemic heart disease in the list of conditions presumptively related to herbicide exposure).


FINDINGS OF FACT

1.  The claim the Veteran filed on July 20, 2007 was reasonably construed as a claim of entitlement for service connection for ischemic heart disease, an Agent Orange-related disability affected by the "Nehmer Court Order." 

2.  A December 2011 rating decision granted service connection for ischemic heart disease with a 100 percent rating and awarded an effective date of July 20, 2007, the date of claim.

3.  Prior to receipt of the claim on July 20, 2007, there were no documents submitted indicating intent to file a claim of entitlement to service connection for ischemic heart disease, or reports of examination or hospitalization by VA or one of the uniformed services that can be accepted as an informal claim for benefits.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 2007, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5103 (a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess/Hartman, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection had been granted and an initial disability rating and effective date have been assigned, the typical service connection has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to service has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.

The provisions of 38 U.S.C.A. § 5103A require VA to provide assistance to the claimant in the development of his claim.  In this case, the record contains all records relevant to the claim on appeal, including private treatment records, VA treatment records, and the Veteran's service treatment records.  The Veteran has not alleged the existence of any documents which could establish an earlier effective date of award.  Any additional treatment records cannot provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155 , 3.157.  The determinative issue in this case is not the actual onset of disease but, rather, the legal issue of whether an informal claim for service connection benefits was filed at VA prior to the currently assigned effective date of July 20, 2007.  Accordingly, VA has no further duty to assist the Veteran in the development of his claim.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks an effective date earlier than July 20, 2007 (determined by the RO to be the date of claim) for service connection for ischemic heart disease.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

The effective date of an award of presumptive service connection will be the day following the date of separation from service if the Veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400 (b)(2). 

Where compensation is awarded pursuant to a liberalizing law or VA issue, the effective date shall be in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a)(1)-(a)(3).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1 (p), 3.155(a).  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155 (a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

An examination or hospitalization report may be accepted as an informal claim if it meets certain requirements.  38 C.F.R. § 3.157 (a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157 (b)(1).  The date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157 (b)(2).  Finally, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim received if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157 (b)(3).  However, these provisions only apply "[o]nce a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  §38 C.F.R. § 3.157 (b); Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (noting informal claim provisions of § 3.157 do not apply where "there has not been a prior allowance or disallowance of a formal claim for compensation or pension"); see also MacPhee, 459 F.3d at 1327-28.

Because ischemic heart disease is a condition that qualifies for presumptive service connection due to exposure to herbicides (e.g. Agent Orange), regulatory provisions adopted in response to the Federal District Court decision in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II), may be applicable.  See 38 C.F.R. § 3.816.  The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816 (b)(1) and had a "Covered herbicide disease"  within the meaning of 38 C.F.R. § 3.816 (b)(2), i.e., ischemic heart disease.  In addition, regardless of which document is identified as the Veteran's claim of entitlement to service connection for ischemic heart disease, any formal or informal claim was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816 (c)(2); 75 Fed. Reg. 53202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  Therefore, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816 (c)(2).  If the requirements of paragraph (c)(1) or (c)(2) of § 3.816 are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4).

The evidence shows that in August 2001 the Veteran was examined by a private physician, Dr. Ferry, and was noted to have reversible ischemia in the expected distribution of the circumflex coronary artery and a new onset and relatively unstable angina.  An April 2002 VA outpatient treatment note reveals diagnoses of CAD, status post PTCA [percutaneous transluminal coronary angioplasty), ASHD [arteriosclerotic heart disease], and hypertension.  Ischemic heart disease with cardiomegaly and chronic congestive heart failure (with onset date of 1999 noted) was diagnosed by a private physician in an April 2011 Disability Benefits Questionnaire (DBQ).  A 1999 onset date for a diagnosis of ischemic heart disease with cardiomegaly and chronic congestive heart failure is not documented in the record.  Notably in an August 1999 letter from Dr. Ferry ("Heart Place") to Dr. Hood regarding the Veteran's hypertension at that time, Dr. Ferry noted the Veteran had no history of heart disease and had not complained of any chest pain, shortness of breath, palpitations, syncope, near syncope or edema.  He had complained of numbness and soreness in his legs and had attributed that to therapy with Monopril which had subsequently been discontinued.  Thus, it appears the first documented diagnosis of an ischemic heart disease was Dr. Ferry's August 2001 assessment (reversible ischemia in the expected distribution of the circumflex coronary artery and a new onset and relatively unstable angina).  Subsequently there was documentation in VA medical records (April 2002) of a diagnosis of ischemic heart disease (specifically, CAD).  

The Veteran filed a July 2007 claim of entitlement to service connection for "Leg pain and numbness."  A December 2011 rating decision construed that claim as an Agent Orange-related disability affected by the Nehmer Court Order; in other words, that claim was reasonably construed as a claim for service connection for ischemic heart disease, a covered herbicide disease.  There is no evidence in the record received prior to July 2007 that relates to any claimed disability that could reasonably be construed as an Agent Orange-related disability affected by the Nehmer Court Order.

The first explicit claim for benefits (for heart disease) filed by the Veteran following his diagnosis of an ischemic heart disease was a February 2011 formal claim whereas he specifically noted ischemic heart disease as the disability he was claiming.  In the December 2011 rating decision on appeal, the RO granted service connection for ischemic heart disease with chronic congestive heart failure, status post, angioplasty with stent placement associated with herbicide exposure for purposes of entitlement to retroactive benefits and assigned an effective date of July 20, 2007. 

The Veteran contends that he is entitled to an effective date earlier than July 20, 2007 for service connection for ischemic heart disease.  The Veteran contends essentially that the treatment records referenced above constitutes an informal claim for service connection for ischemic heart disease and, so, the effective date of service connection for ischemic heart disease should be the date of one of those records.  Specifically he stated, "...I clearly had documentation proving my earliest disability and diagnosis of such went back to 1999, not 2007."  See July 2015 Correspondence (Veteran's statement regarding effective date of award); and "In 1999 I went in to 'The Heart place, Arlington, TX' for a checkup, and was diagnosed with congestive heart failure at that time[.]"  See January 2013 Correspondence (Veteran's statement regarding effective date of award).

The Veteran has not alleged and it is not shown in the record that he filed any claim prior to July 20, 2007.  As noted, the July 2007 claim was for disabilities other than ischemic heart disease, but under 38 C.F.R. § 3.816 the July 2007 claim was reasonably construed as indicating an intent to apply for compensation for the covered herbicide disability.  See 38 C.F.R. § 3.816 (c)(2)(i). 

The Veteran was awarded presumptive service connection, so, given that he first developed the condition and applied for benefits many years after his active service, the effective date of his award will be the date of receipt of his claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2).  The RO liberally, and properly, construed his July 20, 2007 service connection claim for leg pain and numbness as the date of receipt of claim of entitlement to service connection for ischemic heart disease based on exposure to herbicides.  There is no prior formal or informal claim in the record.  

The effective date for presumptive service connection for ischemic heart disease is the later of the date of receipt of claim and the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  Entitlement arose on the date of diagnosis (August 28, 2001 (by Dr. Ferry, Heart Place)), the first claim was received July 20, 2007.  The later date (July 20, 2007) is the appropriate effective date for service connection for ischemic heart disease.  Id.  In this case, assuming en arguendo, the Veteran was diagnosed with an ischemic heart disease in 1999, the outcome would still be the same as July 20, 2007 remains the later date.

The Board briefly notes that the liberalizing law provisions of 38 C.F.R. § 3.114 do not permit a more favorable outcome.  Ischemic heart disease was added in August 2010 to the list of conditions for which presumptive service connection may be granted based on exposure to herbicide.  See 75 Fed. Reg. 53202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  The earliest effective date permitted under section 3.114 is one year prior to the liberalizing law which, in this case, would be August 2009.  The July 20, 2007 effective date is more favorable.

The Veteran does not meet the criteria for establishing an effective date prior to July 20, 2007, for the grant of service connection for ischemic heart disease.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for ischemic heart disease earlier than July 20, 2007, is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than July 20, 2007 for the grant of service connection for ischemic heart disease is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


